Exhibit 10.3

 

EXHIBIT B

 

REGISTRATION RIGHTS AGREEMENT

 

1.                                      Definitions.  As used herein, the
following terms shall have the following meanings.

 

“Agreement” means the Note Purchase Agreement to which this Registration Rights
Agreement is an Exhibit.

 

“Company Registrable Securities” means newly issued shares of the Common Stock
to be offered pursuant to a registration statement under the Securities Act.

 

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.

 

“Registrable Securities” means the Conversion Shares (including the shares of
Common Stock or other capital stock of the Company, if any, issued as a dividend
or other distribution with respect to, or in exchange for or in replacement of,
such Conversion Shares) owned by any Purchaser, or by any Person who acquires
such Conversion Shares from said Purchaser and is a permitted assignee thereof
under Section 10 hereof, until (x) a registration statement covering such shares
of Common Stock has been declared effective by the SEC and such securities have
been disposed of pursuant to such effective registration statement, or (y) all
such securities may be sold pursuant to Rule 144 within a three (3) month
period.  For purposes of this Registration Rights Agreement, a Person will be
deemed to be a holder of Registrable Securities whenever such Person has the
right to acquire directly or indirectly such Registrable Securities (upon
conversion or otherwise, but disregarding any restrictions or limitations upon
the exercise of such right), whether or not such acquisition has actually been
effected.

 

“Registration Expenses” means all expenses incident to the Company’s performance
of or compliance with this Registration Rights Agreement, including, without
limitation: (i) all registration and filing fees; (ii) fees and expenses of
counsel to the Company relating to compliance with securities or blue sky laws
(including fees and expenses of counsel in connection with blue sky
qualifications of the securities registered); (iii) printing, messenger and
delivery expenses; (iv) internal expenses of the Company (including all salaries
and expenses of its officers and employees performing legal or accounting
duties); (v) fees and expenses of counsel for the Company (but not of separate
counsel for the selling stockholders) and fees and expenses for independent
certified public accountants retained by the Company (including the expenses of
any comfort letters or costs associated with the delivery by independent
certified public accountants of a comfort letter or comfort letters); (vi) fees
and expenses of any special experts retained by the Company in connection with
such registration; (vii) fees and expenses in connection with any review of
underwriting arrangements by the Financial Industry Regulatory Authority; and
(viii) fees and expenses of underwriters customarily paid by issuers or sellers
of securities (but not including any underwriting discounts or commissions
attributable to the sale of Registrable Securities).

 

“Rule 144” means Rule 144 promulgated under the Securities Act (or any similar
rule then in force).

 

“SEC” means the Securities and Exchange Commission.

 

1

--------------------------------------------------------------------------------


 

Unless otherwise defined in this Registration Rights Agreement, all capitalized
terms used in this Registration Rights Agreement shall have the meanings
respectively ascribed to them in the Agreement.

 

2.                                      Demand Registrations.

 

(a)                                 Request for Registration.  Subject to
Section 2(b) and 2(c) hereof, at any time and from time to time following the
Closing Date, the holders of a majority of the Registrable Securities may
request registration, whether underwritten or otherwise, under the Securities
Act of all or part of their Registrable Securities on Form S-1 or any similar
long form registration (“Long Form Registrations”) or on Form S-3 or any similar
short form registration (“Short Form Registrations”), if available.  Each
request for a Long Form Registration or Short Form Registration shall specify
the approximate number of Registrable Securities requested to be registered and
the anticipated per share price range for such offering.  Within ten (10) days
after receipt of any such request for a Long Form Registration or Short
Form Registration, the Company will give written notice of such requested
registration to all other holders of Registrable Securities and will include
(subject to the provisions of this Registration Rights Agreement) in such
registration, all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within twenty (20) days after
the receipt of the Company’s notice.  The Company shall, once during the 12
month period commencing on the date on which a request for registration is made
under this Section 2(a), have the right to delay filing the registration
statement with respect thereto for a period of not more than 90 days; provided
the Company shall have furnished to holders of the Registrable Securities
requesting such registration statement a certificate signed by the Chairman of
the Board of the Company stating that in the good faith judgment of the Board it
would be materially detrimental to the Company and its stockholders for such
registration statement to be filed, become effective or to remain effective as
long as such registration statement would otherwise be required to remain
effective because such filing or effectiveness (x) would materially interfere
with a significant acquisition, corporate reorganization or other similar
transaction involving the Company, (y) would require premature disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential, or (z) would render the Company unable to comply
with requirements under the Securities Act or Exchange Act.  All registrations
requested pursuant to this Section 2(a) are referred to herein as “Demand
Registrations.”

 

(b)                                 Long Form Registrations.  The holders of a
majority of the Registrable Securities will be entitled to request two (2) Long
Form Registrations, in which the Company will pay all Registration Expenses.  A
registration will not count as a permitted Long Form Registration until it has
become effective.

 

(c)                                  Short Form Registrations.  In addition to
the Long Form Registrations provided pursuant to Section 2(b) hereof, the
holders of a majority of the Registrable Securities will be entitled to request
up to a maximum of four (4) Short Form Registrations, in which the Company will
pay all Registration Expenses.  Demand Registrations will be Short Form
Registrations whenever the Company is permitted to use any applicable short form
for the offer and sale of securities by selling stockholders in an offering not
deemed to be a “primary offering” by the staff of the SEC. For so long as the
Company is subject to the reporting requirements of the Exchange Act, the
Company will use its commercially reasonable efforts to make Short
Form Registrations available for the sale of Registrable Securities.

 

(d)                                 Priority on Demand Registrations.  The
Company will not include in any Long Form Registration or Short
Form Registration any securities (other than Company Registrable Securities)
which are not Registrable Securities without the prior written consent of the
holders of at least a majority of the Registrable Securities included in such
registration.  If a Long Form Registration or a Short Form Registration is an
underwritten offering and the managing underwriters advise the Company in
writing

 

2

--------------------------------------------------------------------------------


 

that in their good faith opinion the inclusion of any other securities in the
offering would adversely affect the marketability of the offering, then such
other securities shall not be permitted to be included.  Additionally, if in
connection with such an offering, the managing underwriters advise the Company
in writing that in their opinion the number of Registrable Securities and, if
permitted hereunder, other securities requested to be included in such offering
exceeds the number of Registrable Securities and other securities, if any, which
can be sold therein without adversely affecting the marketability of the
offering, the Company will include in such registration (i) first, the
Registrable Securities requested to be included in such registration, and
(ii) second (x) if no Company Registrable Securities are requested to be
included in such registration, the other securities requested to be included in
such registration pro rata among the holders of such other securities based on
the number of shares of such other securities owned by each such holder, and
(y) if Company Registrable Securities are requested to be included in such
registration, the number of such other securities and Company Registrable
Securities requested to be included in such registration pro rata among Company
Registrable Securities and the holders of such other securities based on the
number of shares of such other securities and Company Registrable Securities
requested to be included therein.  Any Persons other than holders of Registrable
Securities who participate in Demand Registrations must pay their share of the
Registration Expenses incurred in connection therewith.

 

(e)                                  Selection of Underwriters.  The Company
shall have the exclusive right to select the underwriter(s) and manager(s) for
any Demand Registration that is an underwritten offering; provided that the
Company shall use its commercially reasonable efforts to engage a qualified
underwriter.  The Company in exercising such right in good faith shall be under
no obligation to select any Person that is not a broker-dealer with nationally
recognized standing as a securities underwriter, and the holders of the
Registrable Securities hereby expressly acknowledge that no such Person may be
willing to act as an underwriter or manager for any such Demand Registration or,
if willing, may not be willing to do so on reasonable and/or standard terms and
conditions applicable to such underwritings generally.

 

3.                                      Piggyback Registrations.

 

(a)                                 Right to Piggyback.  Whenever the Company
proposes to register any of its Common Stock under the Securities Act (other
than pursuant to a Demand Registration, and other than pursuant to a
registration statement on Form S-8 or S-4 or any similar form or in connection
with a registration the primary purpose of which is to register debt securities)
and the registration form to be used may be used for the registration of
Registrable Securities (a “Piggyback Registration”), the Company will give
prompt written notice to all holders of Registrable Securities of its intention
to effect such a registration and will include in such registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within twenty (20) days after the receipt of the
Company’s notice; provided that (y) if such registration involves an
underwritten public offering, all holders of Registrable Securities must sell
their Registrable Securities included therein to the underwriters on the same
terms and conditions as applicable to the Company and the other holders of
Registrable Securities included therein and (z) if, at any time after giving
written notice of its intention to register any Common Stock pursuant to this
Section 3(a) and prior to the effective date of the registration statement filed
in connection with such registration, the Company shall determine for any reason
not to register such Common Stock, the Company shall give written notice thereof
to all such holders of Registrable Securities and, thereupon, shall be relieved
of its obligation to register any Registrable Securities in connection with such
registration.

 

(b)                                 OMITTED.

 

(c)                                  Priority on Underwritten Primary
Registrations.  If a Piggyback Registration is an underwritten primary
registration on behalf of the Company, the Company will include in such

 

3

--------------------------------------------------------------------------------


 

registration all Registrable Securities requested to be included in such
registration; provided, that if the managing underwriters advise the Company in
writing that in their good faith opinion the inclusion of any Registrable
Securities in such offering would adversely affect the marketability of the
offering, then such Registrable Securities shall not be permitted to be
included; and provided further, that if in connection with such offering, the
managing underwriters advise the Company in writing that in their opinion the
number of securities requested to be included in such registration exceeds the
number which can be sold in such offering without adversely affecting the
marketability of the offering, the Company will include in such registration
(i) first, the securities the Company proposes to sell, (ii) second, the
Registrable Securities requested to be included in such registration pro rata
among the holders of such Registrable Securities on the basis of the number of
shares of Registrable Securities owned by each such holder, and (iii) third, at
the Company’s discretion, other securities, if any, requested to be included in
such registration.

 

(d)                                 Priority on Underwritten Secondary
Registrations.  If a Piggyback Registration is an underwritten secondary
registration on behalf of holders of the Company’s securities, and the managing
underwriters advise the Company in writing that in their good faith opinion the
inclusion of any Registrable Securities in the offering would adversely affect
the marketability of the offering, then such Registrable Securities shall not be
permitted to be included.  Additionally, if in connection with such an offering,
the managing underwriters advise the Company in writing that in their opinion
the number of securities requested to be included in such registration exceeds
the number which can be sold in such offering without adversely affecting the
marketability of the offering, the Company will include in such registration
(i) first, the securities requested to be included therein by the holders
requesting such registration, (ii) second, the Registrable Securities requested
to be included in such registration pro rata among the holders of such
Registrable Securities on the basis of the number of shares of Registrable
Securities owned by each such holder, and (iii) third, at the Company’s
discretion, other securities requested to be included in such registration not
covered by clause (i) above.

 

4.                                      OMITTED.

 

5.                                      Registration Procedures.  Whenever the
holders of Registrable Securities have requested that any Registrable Securities
be registered pursuant to Section 2 or 3 hereof, the Company will, subject to
the provisions hereof, use its reasonable best efforts to effect the
registration and the sale of such Registrable Securities in accordance with the
intended method of disposition thereof, and pursuant thereto the Company will as
expeditiously as possible:

 

(a)                                 prepare and file with the SEC a registration
statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such registration statement to become effective (provided
that before filing a registration statement or prospectus or any amendments or
supplements thereto, the Company will furnish to the counsel selected by the
holders of a majority of the Registrable Securities covered by such registration
statement copies of all such documents proposed to be filed);

 

(b)                                 OMITTED.

 

(c)                                  prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period of twenty-four (24) months (or such shorter
period during which all Registrable Securities covered thereby have been sold
thereunder, or until such time as all Registrable Securities may be sold under
Rule 144 within a three (3) month period) and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such

 

4

--------------------------------------------------------------------------------


 

registration statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such registration
statement;

 

(d)                                 furnish to each seller of Registrable
Securities such number of copies of such registration statement, each amendment
and supplement thereto, the prospectus included in such registration statement
(including each preliminary prospectus) and such other documents as such seller
may reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such seller;

 

(e)                                  use its reasonable best efforts to register
or qualify such Registrable Securities under such other securities or blue sky
laws of such jurisdictions as any seller reasonably requests and do any and all
other acts and things which may be reasonably necessary or advisable to enable
such seller to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller (provided that the Company will not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subsection, (ii) subject
itself to taxation in any such jurisdiction, or (iii) consent to general service
of process (i.e., service of process which is not limited solely to securities
law violations) in any such jurisdiction);

 

(f)                                   notify each seller of such Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the happening of any event as a result of
which the prospectus included in such registration statement contains an untrue
statement of a material fact or omits any fact necessary to make the statements
therein, in the context in which they were made, not misleading, and, at the
request of any such seller, the Company will promptly prepare a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein, in the context in which they were made, not misleading;

 

(g)                                  cause all such Registrable Securities to be
listed on each securities exchange on which similar securities issued by the
Company are then listed;

 

(h)                                 provide a transfer agent and registrar for
all such Registrable Securities not later than the effective date of such
registration statement;

 

(i)                                     in the case of underwritten offerings,
enter into underwriting agreements and other customary agreements in customary
form with the managing underwriter(s) selected by the Company, and take all such
other actions as the underwriters may reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities;

 

(j)                                    make available for inspection by any
seller of Registrable Securities, any underwriter participating in any
disposition pursuant to such registration statement and any attorney, accountant
or other agent retained by any such seller or underwriter, all financial and
other records, pertinent corporate documents and properties of the Company, and
cause the Company’s officers, directors, employees and independent accountants
to supply all information reasonably requested by any such seller, underwriter,
attorney, accountant or agent in connection with such registration statement;

 

(k)                                 otherwise use its reasonable best efforts to
comply with all applicable rules and regulations of the SEC and all applicable
state securities regulatory bodies, and make available to its security holders,
as soon as reasonably practicable, an earnings statement covering the period of
at least twelve months beginning with the first day of the Company’s first full
calendar quarter after the effective

 

5

--------------------------------------------------------------------------------


 

date of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder;

 

(l)                                     permit any holder of Registrable
Securities which holder, in the reasonable judgment of counsel to such holder,
might be deemed to be an underwriter or a controlling person of the Company, to
review drafts of such registration statement prior to filing and to require the
insertion therein of material, furnished to the Company in writing, which in the
reasonable judgment of counsel to such holder and counsel to the Company should
be included;

 

(m)                             in the event of the issuance of any stop order
suspending the effectiveness of a registration statement, or of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any common stock included in such registration statement for
sale in any jurisdiction, the Company will use its reasonable best efforts
promptly to obtain the withdrawal of such order;

 

(n)                                 use its reasonable best efforts to cause
such Registrable Securities covered by such registration statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the sellers thereof to consummate the disposition
of such Registrable Securities; and

 

(o)                                 in the case of an underwritten offering,
obtain a “cold comfort” letter from the Company’s independent public accountants
in customary form and covering such matters of the type customarily covered by
“cold comfort” letters as the underwriters may reasonably request.

 

6.                                      Registration Expenses.  Except as
otherwise expressly set forth herein, all Registration Expenses incident to the
Company’s performance or compliance with this Registration Rights Agreement
shall be borne by the Company.

 

7.                                      Indemnification.

 

(a)                                 The Company agrees to indemnify, to the
extent permitted by law, each holder of Registrable Securities, its officers and
directors, and each Person who controls such holder (within the meaning of the
Securities Act) against all losses, claims, damages, liabilities and expenses
arising out of or based upon any untrue or alleged untrue statement of material
fact contained in any registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein, in the context in which they were made, not
misleading, and shall reimburse such holder, director, officer or controlling
person for any legal or other expenses reasonably incurred by such holder,
director, officer or controlling person in connection with the investigation or
defense of such loss, claim, damage, liability or expense, except insofar as the
same are caused by or contained in any information furnished in writing to the
Company by such holder expressly for use therein or by such holder’s failure to
deliver a copy of the registration statement or prospectus or any amendment or
supplements thereto after the Company has timely furnished such holder with a
sufficient number of copies of the same (a “Delivery Failure”).  In connection
with an underwritten offering, the Company will indemnify the underwriters
thereof, their officers and directors and each Person who controls such
underwriters (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of the holders of Registrable
Securities.

 

(b)                                 In connection with any registration
statement in which a holder of Registrable Securities is participating, each
such holder will furnish to the Company in writing such information and
affidavits as the Company reasonably requests for use in connection with any
such registration statement

 

6

--------------------------------------------------------------------------------


 

or prospectus and, to the extent permitted by law, will indemnify the Company,
its directors and officers and each Person who controls the Company (within the
meaning of the Securities Act) against any losses, claims, damages, liabilities
and expenses resulting from any untrue or alleged untrue statement of material
fact contained in the registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein, in the context in which they were made, not
misleading, but only to the extent that such untrue statement or omission
relates to such holder and is contained in any information or affidavit so
furnished in writing by such holder, or from such holder’s Delivery Failure;
provided, that the obligation of each such holder to indemnify will be several
and not joint and will be limited to the net amount of proceeds received by such
holder from the sale of Registrable Securities pursuant to such registration
statement.

 

(c)                                  Any Person entitled to indemnification
hereunder will (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification; provided, that the failure
to notify the indemnifying party shall not relieve it from any liability to the
indemnified party hereunder except to the extent the indemnifying party is
actually prejudiced thereby, and (ii) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party.  If such defense is assumed, the
indemnifying party will not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent will not be
unreasonably withheld).  An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.

 

(d)                                 The indemnification provided hereunder will
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party or any officer, director or controlling Person
of such indemnified party and will survive the transfer of securities.  The
Company also agrees to make such provisions, as are reasonably requested by any
indemnified party, for contribution to such party in the event the Company’s
indemnification is unavailable for any reason.

 

8.                                      Participation in Underwritten
Registrations.  No Person may participate in any registration hereunder which is
underwritten unless such Person (a) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements and (b) completes and
executes all customary questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements.

 

9.                                      Rule 144 Reporting.  With a view to
making available to the holders of Registrable Securities the benefits of
certain rules and regulations of the SEC which may permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
use its reasonable best efforts to:

 

(a)                                 make and keep current public information
available, within the meaning of Rule 144 or any similar or analogous
rule promulgated under the Securities Act, at all times that it is subject to
the reporting requirements of the Exchange Act;

 

7

--------------------------------------------------------------------------------


 

(b)                                 file with the SEC, in a timely manner, all
reports and other documents required of the Company under the Securities Act and
Exchange Act (at all times that it is subject to such reporting requirements);
and

 

(c)                                  so long as any party hereto owns any
Registrable Securities, furnish to such Person forthwith upon its request, a
written statement by the Company as to its compliance with the reporting
requirements of said Rule 144, the Securities Act and the Exchange Act (at any
time that it is subject to such reporting requirements); a copy of the most
recent annual or quarterly report of the Company filed with the SEC; and such
other reports and documents as such Person may reasonably request in availing
itself of any rule or regulation of the SEC allowing it to sell any such
securities without registration.

 

10.                               Transferability of Registration Rights.  The
rights conferred on the Purchasers, as holders of Registrable Securities
pursuant to the terms of this Registration Rights Agreement, may be assigned by
any such holder, in connection with the sale or other transfer by such holder of
shares of Common Stock constituting Registrable Securities (the “Transferred
Registrable Securities”), to any purchaser or transferee in such sale or other
transfer (“Transferee”) who either (i) is a partner, equity interest holder or
employee of said holder, or (ii) purchases at least 100,000 shares of
Transferred Registrable Securities (as proportionally adjusted for stock splits,
reverse stock splits and the like) and is not a competitor of the Company in a
material line of the Company’s business; provided, (x) that the sale or other
transfer by such holder to the Transferee is permitted by the provisions of
Section 9.7 of the Agreement; (y) that the assignee shall automatically become
subject to all of the burdens and obligations imposed on the holders of
Registrable Securities by the terms of this Registration Rights Agreement; and
(z) that the Company is given written notice by the assignor-holder at the time
of or within a reasonable time after such assignment, stating the name and
address of the assignee and identifying the Transferred Registrable Securities
with respect to which such registration rights are being assigned.

 

11.                               No Third Party Beneficiaries.  No Person,
other than signatories to the Agreement, and the permitted assignees of such
signatories described in Section 10 hereof, shall have any rights under this
Registration Rights Agreement.

 

8

--------------------------------------------------------------------------------